DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 7/8/2021.  Claims 1-6 and 9-12 remain pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (U.S. Patent Application Publication No. 2017/0171382 A1) (hereinafter Ishii) in view of Kim (U.S. Patent Application Publication No. 2016/0219475 A1) (hereinafter Kim) and further in view of Spitzer (U.S. Patent Application Publication No. 2001/0054066 A1) (hereinafter Spitzer).

Regarding claim 1, Ishii discloses a wireless communication device that communicates with a beacon terminal broadcasting first advertising data including information on a guidance or campaign advertisements (Figure 1 and paragraphs 0032 and 0033 disclose communication terminals.  Server apparatus 100 and communication terminals 200 are connected over network 20 that includes the Internet and a mobile communication network.  Beacon 300 communicates wirelessly with communication terminals 200 present within communication range 30 using a short distance wireless standard such as Bluetooth (registered trademark) Low Energy or the like.  Beacon 300 has a function for emitting a beacon identifier stored in advance.  Figure 7 and paragraphs 0049 and 0050 disclose beacon 300 transmits advertisement information including the beacon identifier, which is stored in advance.  In step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  Applicant’s “first advertising data” is interpreted to include Ishii’s beacon identifier “B1” stored in beacon 300) comprising:
a memory (Figure 2 and paragraph 0035 disclose main memory 220 and storage unit 270) that stores first identification information identifying the beacon terminal (Paragraph 0033 discloses beacon 300 is uniquely identified by this beacon identifier.  Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions:  (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Since Ishii discloses the communication terminal 200-1 having access to a management table containing “B1”, “B1” is known to the communication terminal 200-1 independent of receiving “B1” from beacon 300.  Applicant’s “first identification information identifying the beacon terminal” is interpreted to include Ishii’s current beacon identifier “B1” known to the communication terminal 200-1 independent of receiving “B1” from beacon 300), a setting content associated with the first identification information and including second advertising data (Figure 15 and paragraph 0110 disclose in step S305, generating unit 215 of communication terminal 200-1 generates a new beacon identifier that is different from the beacon identifier “B1” received from beacon 300.  It is assumed here that the beacon identifier “B2” is generated.  Paragraph 0068 discloses advertisement information includes the beacon identifier “B2”.  Applicant’s “setting content associated with the first identification information and including second advertising data” is interpreted to include Ishii’s new beacon identifier “B2”), and a flag associated with the first identification information and indicating whether the first advertising data set in the beacon terminal has been already rewritten (Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions: (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Figure 9 discloses Beacon Identifier B1, Beacon Identifier B2, and the Date/Time the Beacon Identifier was changed); and
a processor coupled to the memory (Figure 2 and paragraph 0035 disclose processor 210) and the processor configured to:
receive the first advertising data broadcasted from the beacon terminal (Figure 7 and paragraph 0050 disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300);
acquire second identification information identifying the beacon terminal that broadcasted the first advertising data from the beacon terminal (Paragraph 0033 discloses beacon 300 is uniquely identified by this beacon identifier.  Paragraphs 0049-0051 disclose advertisement information includes the beacon identifier “B1”.  Figures 7 and 15 and paragraphs 0050 and 0108 disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  The processes of steps S301 and S302 are the same as the processes of steps S101 and S102.  Paragraph 0108 discloses second sending unit 113 of server apparatus 100 sends the content corresponding to beacon 300 to communication terminal 200-1.  Upon receiving the content from server apparatus 100, communication terminal 200-1 displays the received content in display unit 260.  Since Ishii’s beacon identifier both uniquely identifies the beacon and is part of the advertisement information which indicates which content to display, Applicant’s “second identification information identifying the beacon terminal that broadcasted the first advertising data from the beacon terminal” is interpreted to include Ishii’s beacon identifier “B1” received from beacon 300), and
transmit the setting content including the second advertising data to the beacon terminal corresponding to the acquired second identification information, and cause the beacon terminal to change the first advertising data to the transmitted second advertising data, when the acquired second identification information is identical with the first identification information stored in the memory, the flag indicates the first advertising data has not been rewritten (Figures 7-9 and 15 and paragraphs 0049-0053, 0055, 0058, 0067, 0068, and 0109 disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  In step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions: (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In step S107, first sending unit 213 of communication terminal 200-1 sends, to beacon 300, a change instruction (an example of the first change instruction) instructing the beacon identifier “B1” of beacon 300 to be changed to the beacon identifier “B2”.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Advertisement information includes the beacon identifier “B1”.  Advertisement information includes the beacon identifier “B2”.  Figure 9 and paragraph 0070 disclose management table 161 following the change finalizing process.  Server apparatus 100 changes the status associated with the beacon identifier “B1” in management table 161 from “final” to “pre-change”.  This status “pre-change” indicates a state in which the beacon identifier had been used before the change but is no longer being used due to the change.  The beacon identifier “B1” is not used as the beacon identifier of beacon 300 thereafter.  Applicant’s “setting content including the second advertising data” is interpreted to include Ishii’s beacon identifier “B2”.  Since Ishii discloses receiving a beacon identifier to identify a beacon and then determining whether a change condition is met for the beacon identified by the identifier by consulting a management table containing a beacon identifier matching the received identifier (see “B1” in Figures 8 and 9), Applicant’s “when the acquired second identification information is identical with the first identification information stored in the memory” is interpreted to include Ishii determining whether a change condition is met for the beacon identifier.  Since Applicant’s “second identification information” is the identification information acquired in the acquiring step and is interpreted to include Ishii’s beacon identifier “B1” received from beacon 300, Applicant’s “change the first advertising data to the transmitted second advertising data” is interpreted to include changing the beacon identifier “B1” at the beacon to “B2” and not changing the beacon identifier “B1” known to the communication terminal 200-1 independent of receiving “B1” from beacon 300 and not changing the beacon identifier “B1” received in the acquiring step.  Since Ishii discloses receiving the beacon identifier “B1” prior to changing the identifier of beacon 300, the identifier that was previously received remains unchanged.  That is, Ishii’s previously received value “B1” remains “B1”, even after the beacon identifier of beacon 300 is changed to “B2”),
wherein the first identification information and the flag are stored into the memory before the processor acquires the second identification information from the beacon terminal (Paragraph 0033 discloses beacon 300 is uniquely identified by this beacon identifier.  Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions:  (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Figure 9 discloses Beacon Identifier B1, Beacon Identifier B2, and the Date/Time the Beacon Identifier was changed).
Ishii does not explicitly disclose cause the beacon terminal to change the data when a strength of a received signal from the beacon terminal which has broadcasted the first advertising data is equal to or more than a threshold value.
In analogous art, Kim discloses cause the beacon terminal to change the data when a strength of a received signal from the beacon terminal which has broadcasted the first advertising data is equal to or more than a threshold value (Paragraph 0451 discloses a method in which a terminal accesses a base station (cell) or base stations group(s) operating in DTX state by using uplink radio resources of the corresponding base station or base station group(s) may be used.  For this, the terminal is required to obtain DTX state information and uplink radio resource information (e.g., RA radio resource for initial access, or PUSCH used based on contention) of small base stations (cells) or small base station groups within a service area of a base station or adjacent to the terminal via system information or a dedicated control signaling.  In such the case that the terminal obtains information on uplink radio resources of base stations (cells) or base stations group(s) operating in DTX state, the terminal may perform measurements on the base stations or base station groups operating in DTX state, and request the base stations or base station groups to change their state into active state by accessing them via the uplink resources when result of the measurements is not less than a preconfigured threshold value (e.g. when RSRQ or RSRP of a discovery signal or other reference signal is not less than the threshold value)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate requesting a base station to change information when the result of measurements is not less than a threshold value, as described in Kim, with changing a beacon identifier (advertising data) when conditions are met, as described in Ishii, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining requesting a base station to change information when the result of measurements is not less than a threshold value of Kim with changing a beacon identifier (advertising data) when conditions are met of Ishii was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Ishii, as modified by Kim, does not explicitly disclose wherein the setting content including the second advertising data are stored into the memory before the processor acquires the second identification information from the beacon terminal.
In analogous art, Spitzer discloses wherein the setting content including the second advertising data are stored into the memory before the processor acquires the second identification information from the beacon terminal (Figure 18 and paragraphs 0099-0101 disclose in step 1805, the previously stored advertisement gets loaded onto a maintenance PDA device.  Note that an advertisement can include an application (or other information) to be installed on the PDA devices or PC.  In step 1810, the maintenance PDA beams an advertisement to the kiosk local server via the kiosk transceiver.  When the maintenance device is recognized by the kiosk local server, the program already loaded on the kiosk local server goes into an `accept` state, ready to accept the advertisement previously loaded onto the maintenance PDA device from the back-end server.  If there was already an advertisement on the kiosk local server, then a new advertisement replaces the advertisement on the kiosk local server.  Otherwise the new advertisement is simply placed on the kiosk local server.  After the advertisement has been uploaded to the kiosk local server, the kiosk local server can beam the new advertisement via the kiosk transceiver, as shown in step 1810).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate loading an advertisement onto a PDA, as described in Spitzer, with generating advertising data, as described in Ishii, as modified by Kim, because doing so is simple substitution of one known element (loading advertising data) for another (generating advertising data) to obtain predictable results.  Combining loading an advertisement onto a PDA of Spitzer with generating advertising data of Ishii, as modified by Kim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Spitzer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii, Kim, and Spitzer to obtain the invention as specified in claim 1.

Regarding claim 6, as applied to claim 1 above, Ishii, as modified by Kim and Spitzer, further discloses wherein
the processor switches the setting mode of the wireless communication device to any one of a third mode for communicating with another wireless communication device and a fourth mode for receiving the advertising data from the beacon terminal (Figures 7 and 15 and paragraphs 0050 and 0108 disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  The processes of steps S301 and S302 are the same as the processes of steps S101 and S102 described in the first embodiment.  Applicant’s “advertising data” is interpreted to include Ishii’s beacon identifier “B1” received from beacon 300),
when the setting mode of the wireless communication device is the third mode, the processor acquires the setting content of the beacon terminal to be rewritten and the first identification information of the beacon terminal to be rewritten from the another wireless communication device (Figure 7 and paragraph 0065 disclose in step S105, second sending unit 113 of server apparatus 100 sends, to communication terminal 200-1, the content corresponding to beacon 300 and a change instruction (an example of the second change instruction) instructing the beacon identifier “B1” of beacon 300 to be changed to the beacon identifier “B2”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kim and further in view of Spitzer as applied to claim 1 above, and further in view of Swartz et al. (U.S. Patent Application Publication No. 2003/0132298 A1) (hereinafter Swartz).

Regarding claim 2, as applied to claim 1 above, Ishii, as modified by Kim and Spitzer, further discloses a display that displays information received (Figure 2 and paragraph 0108 disclose communication terminal 200-1 displays the received content in display unit 260), the processor causes the beacon terminal to change the first advertising data to the second advertising data when the setting mode is the second mode (Figures 7 and 15 and paragraphs 0067, 0068, and 0111 disclose in step S107, first sending unit 213 of communication terminal 200-1 sends, to beacon 300, a change instruction (an example of the first change instruction) instructing the beacon identifier “B1” of beacon 300 to be changed to the beacon identifier “B2”.  In step S108, upon receiving the change instruction from communication terminal 200-1, beacon 300 overwrites the stored beacon identifier “B1” with the beacon identifier “B2”.  The beacon identifier of beacon 300 is changed from “B1” to “B2” as a result.  From then on, beacon 300 transmits advertisement information including the beacon identifier “B2”.  The processes of steps S306 to S309 are the same as the processes of steps S106 to S109 described in the first embodiment).
Ishii, as modified by Kim and Spitzer, does not explicitly disclose a display that displays the information received from the beacon terminal which has broadcasted the first advertising data; wherein the processor switches a setting mode of the wireless communication device to any one of a first mode for displaying the information received from the beacon terminal and a second mode for causing the beacon terminal to change the first advertising data, the display displays the information received from the beacon terminal when the setting mode is the first mode.
In analogous art, Swartz discloses a display that displays the information received from the beacon terminal which has broadcasted the first advertising data (Paragraphs 0182 and 0185 disclose the kiosk may also be able to download information (e.g., aisle sorted shopping lists, information about products, messages) to the portable terminal.  The information downloaded from the kiosk to the portable terminal may be generic information applicable to all customers (e.g., a sale on a certain product) or it may be targeted for specific customers.  The information may include recipes, nutritional information, instructions on use, comparisons to other products, web sites, etc.  For instance, the customer may use the kiosk to surf the internet on a product he would like additional information on.  The customer may be able to print out the retrieved information on a printer associated with the kiosk or download the information to a portable terminal.  The kiosk may also provide coupons to the customer either electronically to the portable terminal or printed out.  Paragraph 0068 discloses during the customer's shopping visit, the downloaded messages could be displayed on the portable terminal.  The message may consist of an advertisement, coupon, specials, news clips, songs, etc.);
wherein the processor switches a setting mode of the wireless communication device to any one of a first mode for displaying the information received from the beacon terminal and a second mode for causing the beacon terminal to change the first advertising data (Paragraphs 0181 and 0182 disclose a wireless link between the kiosk and the portable terminal could also be established automatically.  For instance, when the portable terminal enters a kiosk wireless range, the two devices could exchange the necessary address information.  Once a link is established between the kiosk and the portable terminal, the kiosk could upload information (e.g., recipes, shopping lists) from the portable terminal.  The kiosk may also be able to download information (e.g., aisle sorted shopping lists, information about products, messages) to the portable terminal.  The information downloaded from the kiosk to the portable terminal may be generic information applicable to all customers (e.g., a sale on a certain product) or it may be targeted for specific customers),
the display displays the information received from the beacon terminal when the setting mode is the first mode (Paragraphs 0182 and 0185 disclose the kiosk may also be able to download information (e.g., aisle sorted shopping lists, information about products, messages) to the portable terminal.  The information downloaded from the kiosk to the portable terminal may be generic information applicable to all customers (e.g., a sale on a certain product) or it may be targeted for specific customers.  The information may include recipes, nutritional information, instructions on use, comparisons to other products, web sites, etc.  For instance, the customer may use the kiosk to surf the internet on a product he would like additional information on.  The customer may be able to print out the retrieved information on a printer associated with the kiosk or download the information to a portable terminal.  The kiosk may also provide coupons to the customer either electronically to the portable terminal or printed out.  Paragraph 0068 discloses during the customer's shopping visit, the downloaded messages could be displayed on the portable terminal.  The message may consist of an advertisement, coupon, specials, news clips, songs, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying information received from a kiosk and sending information to a kiosk, as described in Swartz, with communicating with a beacon, as described in Ishii, as modified by Kim and Spitzer, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining displaying information received from a kiosk and sending information to a kiosk of Swartz with communicating with a beacon of Ishii, as modified by Kim and Spitzer, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Swartz.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii, Kim, Spitzer, and Swartz to obtain the invention as specified in claim 2.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kim and further in view of Spitzer as applied to claim 1 above, and further in view of Christensen (U.S. Patent Application Publication No. 2009/0177736 A1) (hereinafter Christensen).

Regarding claim 3, as applied to claim 1 above, Ishii, as modified by Kim and Spitzer, discloses the claimed invention except explicitly disclosing wherein when the second identification information acquired from the beacon terminal is identification information identifying the beacon terminal individually, the memory stores different setting content for each beacon terminal, and when the second identification information acquired from the beacon terminal is identification information identifying a plurality of beacon terminals, the memory stores the same setting content for the plurality of beacon terminals.
In analogous art, Christensen discloses wherein
when the second identification information acquired from the beacon terminal is identification information identifying the beacon terminal individually, the memory stores different setting content for each beacon terminal (Paragraph 0021 discloses the terms “message element,” or “media element,” or “data stream” as used herein are interchangeable and the terms broadly refer to, without limitation, content, data, advertisements, reports, events, items, and/or programming comprising graphical, textual, video and/or audio elements distributed over a wide variety of media such as terrestrial radio, over-the-air (or terrestrial) television, cable, satellite, internet, Wi-Fi, Bluetooth, cellular networks, peer-to-peer networks, LAN's, WAN's, or the like.  Paragraph 0030 discloses querying the server computer over the communications connection based on a communications algorithm, sending at least the unique identifier to the server computer over the communications connection, receiving into the memory the updated media based on the output of the querying and on the unique identifier, outputting at least one updated media to the output module based on the detection of the transition state.  Paragraphs 0063, 0064, and 0070 discloses the electronic device can have an identifier.  A database can store the device output, storage, communication capabilities, and/or other pertinent information about the device.  Retrieval of the information from the database can be affected by using the identifier.  The identifier can be associated with a class of devices, such as a particular model.  The identifier can also be associated with groups of classes of devices, such as a particular model sold through a particular channel, operating in a particular geographic area, and/or being used by a particular demographic of people.  The identifier can be individual to the enabled device, and can allow for the identifier to identify the capabilities of the device and/or the registered owner of the device.  The identifier can also consist of multiple layers of identifiers, such as, for example, a model identifier, a group identifier, and/or an individual identifier.  For example, as the information on the device is acquired, the identifier can be populated.  The identifier can also indicate the capabilities associated with the service subscribed to for the device.  For example, a cell phone can have a model identifier from the manufacturer installed at manufacture, a group identifier associated with the cell phone carrier when the cell phone is activated on that carrier's network, and/or an individual identifier for the person registered to the cell phone.  These identifiers can be inputted together or separately.  This information can be communicated to the server along with the identification, in some circumstances, to provide information to determine what media should be assigned to the device and/or to provide data for reports on the usage of the device and/or statistics about the media outputted), and
when the second identification information acquired from the beacon terminal is identification information identifying a plurality of beacon terminals, the memory stores the same setting content for the plurality of beacon terminals (Paragraph 0021 discloses the terms “message element,” or “media element,” or “data stream” as used herein are interchangeable and the terms broadly refer to, without limitation, content, data, advertisements, reports, events, items, and/or programming comprising graphical, textual, video and/or audio elements distributed over a wide variety of media such as terrestrial radio, over-the-air (or terrestrial) television, cable, satellite, internet, Wi-Fi, Bluetooth, cellular networks, peer-to-peer networks, LAN's, WAN's, or the like.  Paragraph 0030 discloses querying the server computer over the communications connection based on a communications algorithm, sending at least the unique identifier to the server computer over the communications connection, receiving into the memory the updated media based on the output of the querying and on the unique identifier, outputting at least one updated media to the output module based on the detection of the transition state.  Paragraphs 0063, 0064, and 0070 discloses the electronic device can have an identifier.  A database can store the device output, storage, communication capabilities, and/or other pertinent information about the device.  Retrieval of the information from the database can be affected by using the identifier.  The identifier can be associated with a class of devices, such as a particular model.  The identifier can also be associated with groups of classes of devices, such as a particular model sold through a particular channel, operating in a particular geographic area, and/or being used by a particular demographic of people.  The identifier can be individual to the enabled device, and can allow for the identifier to identify the capabilities of the device and/or the registered owner of the device.  The identifier can also consist of multiple layers of identifiers, such as, for example, a model identifier, a group identifier, and/or an individual identifier.  For example, as the information on the device is acquired, the identifier can be populated.  The identifier can also indicate the capabilities associated with the service subscribed to for the device.  For example, a cell phone can have a model identifier from the manufacturer installed at manufacture, a group identifier associated with the cell phone carrier when the cell phone is activated on that carrier's network, and/or an individual identifier for the person registered to the cell phone.  These identifiers can be inputted together or separately.  This information can be communicated to the server along with the identification, in some circumstances, to provide information to determine what media should be assigned to the device and/or to provide data for reports on the usage of the device and/or statistics about the media outputted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate communicating content based on an identifier of a device, where the identifier may be for an individual device or a group, as described in Christensen, with communicating content, as described in Ishii, as modified by Kim and Spitzer, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining communicating content based on an identifier of a device, where the identifier may be for an individual device or a group of Christensen with communicating content of Ishii, as modified by Kim and Spitzer, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Christensen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii, Kim, Spitzer, and Christensen to obtain the invention as specified in claim 3.

Regarding claim 4, as applied to claim 1 above, Ishii, as modified by Kim and Spitzer, discloses the claimed invention except explicitly disclosing wherein when the second identification information acquired from the beacon terminal is identification information identifying a group to which a plurality of beacon terminals belong, the processor transmits the same setting content to the plurality of beacon terminals corresponding to the second identification information.
In analogous art, Christensen discloses wherein
when the second identification information acquired from the beacon terminal is identification information identifying a group to which a plurality of beacon terminals belong, the processor transmits the same setting content to the plurality of beacon terminals corresponding to the second identification information (Paragraph 0021 discloses the terms “message element,” or “media element,” or “data stream” as used herein are interchangeable and the terms broadly refer to, without limitation, content, data, advertisements, reports, events, items, and/or programming comprising graphical, textual, video and/or audio elements distributed over a wide variety of media such as terrestrial radio, over-the-air (or terrestrial) television, cable, satellite, internet, Wi-Fi, Bluetooth, cellular networks, peer-to-peer networks, LAN's, WAN's, or the like.  Paragraph 0030 discloses querying the server computer over the communications connection based on a communications algorithm, sending at least the unique identifier to the server computer over the communications connection, receiving into the memory the updated media based on the output of the querying and on the unique identifier, outputting at least one updated media to the output module based on the detection of the transition state.  Paragraphs 0063, 0064, and 0070 discloses the electronic device can have an identifier.  A database can store the device output, storage, communication capabilities, and/or other pertinent information about the device.  Retrieval of the information from the database can be affected by using the identifier.  The identifier can be associated with a class of devices, such as a particular model.  The identifier can also be associated with groups of classes of devices, such as a particular model sold through a particular channel, operating in a particular geographic area, and/or being used by a particular demographic of people.  The identifier can be individual to the enabled device, and can allow for the identifier to identify the capabilities of the device and/or the registered owner of the device.  The identifier can also consist of multiple layers of identifiers, such as, for example, a model identifier, a group identifier, and/or an individual identifier.  For example, as the information on the device is acquired, the identifier can be populated.  The identifier can also indicate the capabilities associated with the service subscribed to for the device.  For example, a cell phone can have a model identifier from the manufacturer installed at manufacture, a group identifier associated with the cell phone carrier when the cell phone is activated on that carrier's network, and/or an individual identifier for the person registered to the cell phone.  These identifiers can be inputted together or separately.  This information can be communicated to the server along with the identification, in some circumstances, to provide information to determine what media should be assigned to the device and/or to provide data for reports on the usage of the device and/or statistics about the media outputted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate communicating content based on an identifier of a device, where the identifier is for a group, as described in Christensen, with communicating content, as described in Ishii, as modified by Kim and Spitzer, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining communicating content based on an identifier of a device, where the identifier is for a group of Christensen with communicating content of Ishii, as modified by Kim and Spitzer, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Christensen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii, Kim, Spitzer, and Christensen to obtain the invention as specified in claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kim and further in view of Spitzer as applied to claim 1 above, and further in view of Christensen and further in view of Choi (U.S. Patent Application Publication No. 2011/0075611 A1) (hereinafter Choi).

Regarding claim 5, as applied to claim 1 above, Ishii, as modified by Kim and Spitzer, discloses the claimed invention except explicitly disclosing wherein when the second identification information acquired from the beacon terminal is identification information identifying a group to which a plurality of beacon terminals belong, the processor changes first the advertising data of the plurality of beacon terminals to the second advertising data.
In analogous art, Christensen discloses wherein
when the second identification information acquired from the beacon terminal is identification information identifying a group to which a plurality of beacon terminals belong, the processor changes the first advertising data of the plurality of beacon terminals to the second advertising data (Paragraph 0021 discloses the terms “message element,” or “media element,” or “data stream” as used herein are interchangeable and the terms broadly refer to, without limitation, content, data, advertisements, reports, events, items, and/or programming comprising graphical, textual, video and/or audio elements distributed over a wide variety of media such as terrestrial radio, over-the-air (or terrestrial) television, cable, satellite, internet, Wi-Fi, Bluetooth, cellular networks, peer-to-peer networks, LAN's, WAN's, or the like.  Paragraph 0030 discloses querying the server computer over the communications connection based on a communications algorithm, sending at least the unique identifier to the server computer over the communications connection, receiving into the memory the updated media based on the output of the querying and on the unique identifier, outputting at least one updated media to the output module based on the detection of the transition state.  Paragraphs 0063, 0064, and 0070 discloses the electronic device can have an identifier.  A database can store the device output, storage, communication capabilities, and/or other pertinent information about the device.  Retrieval of the information from the database can be affected by using the identifier.  The identifier can be associated with a class of devices, such as a particular model.  The identifier can also be associated with groups of classes of devices, such as a particular model sold through a particular channel, operating in a particular geographic area, and/or being used by a particular demographic of people.  The identifier can be individual to the enabled device, and can allow for the identifier to identify the capabilities of the device and/or the registered owner of the device.  The identifier can also consist of multiple layers of identifiers, such as, for example, a model identifier, a group identifier, and/or an individual identifier.  For example, as the information on the device is acquired, the identifier can be populated.  The identifier can also indicate the capabilities associated with the service subscribed to for the device.  For example, a cell phone can have a model identifier from the manufacturer installed at manufacture, a group identifier associated with the cell phone carrier when the cell phone is activated on that carrier's network, and/or an individual identifier for the person registered to the cell phone.  These identifiers can be inputted together or separately.  This information can be communicated to the server along with the identification, in some circumstances, to provide information to determine what media should be assigned to the device and/or to provide data for reports on the usage of the device and/or statistics about the media outputted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate communicating content based on an identifier of a device, where the identifier is for a group, as described in Christensen, with communicating content, as described in Ishii, as modified by Kim and Spitzer, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining communicating content based on an identifier of a device, where the identifier is for a group of Christensen with communicating content of Ishii, as modified by Kim and Spitzer, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Christensen.
Ishii, as modified by Kim, Spitzer, and Christensen, does not explicitly disclose the processor connects to each of the plurality of beacon terminals in turn from the beacon terminal having a maximum strength of the received signal.
In analogous art, Choi discloses the processor connects to each of the plurality of beacon terminals in turn from the beacon terminal having a maximum strength of the received signal (Paragraph 0160 discloses transmission order (in order of highest CQI to lowest CQI)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a transmission order from highest CQI to lowest CQI, as described in Choi, with transmitting information, as described in Ishii, as modified by Kim, Spitzer, and Christensen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a transmission order from highest CQI to lowest CQI of Choi with transmitting information of Ishii, as modified by Kim, Spitzer, and Christensen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii, Kim, Spitzer, Christensen, and Choi to obtain the invention as specified in claim 5.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Spitzer.

Regarding claim 9, Ishii discloses a wireless communication device that communicates with a beacon terminal broadcasting first advertising data which is information to be informed to the public and to be output on a mobile terminal (Figure 1 and paragraphs 0032 and 0033 disclose communication terminals.  Server apparatus 100 and communication terminals 200 are connected over network 20 that includes the Internet and a mobile communication network.  Beacon 300 communicates wirelessly with communication terminals 200 present within communication range 30 using a short distance wireless standard such as Bluetooth (registered trademark) Low Energy or the like.  Beacon 300 has a function for emitting a beacon identifier stored in advance.  Figure 7 and paragraphs 0049 and 0050 disclose beacon 300 transmits advertisement information including the beacon identifier, which is stored in advance.  In step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  Applicant’s “first advertising data” is interpreted to include Ishii’s beacon identifier “B1” stored in beacon 300), comprising:
a memory (Figure 2 and paragraph 0035 disclose main memory 220 and storage unit 270) that stores first identification information for identifying the beacon terminal (Paragraph 0033 discloses beacon 300 is uniquely identified by this beacon identifier.  Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions:  (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Since Ishii discloses the communication terminal 200-1 having access to a management table containing “B1”, “B1” is known to the communication terminal 200-1 independent of receiving “B1” from beacon 300.  Applicant’s “first identification information identifying the beacon terminal” is interpreted to include Ishii’s current beacon identifier “B1” known to the communication terminal 200-1 independent of receiving “B1” from beacon 300), second advertising data associated with the first identification information and to be rewritten (Figure 15 and paragraph 0110 disclose in step S305, generating unit 215 of communication terminal 200-1 generates a new beacon identifier that is different from the beacon identifier “B1” received from beacon 300.  It is assumed here that the beacon identifier “B2” is generated.  Paragraph 0068 discloses advertisement information includes the beacon identifier “B2”.  Applicant’s “second advertising data associated with the first identification information and to be rewritten” is interpreted to include Ishii’s new beacon identifier “B2”), and a flag associated with the first identification information and indicating whether the first advertising data set in the beacon terminal has been already rewritten (Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions: (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Figure 9 discloses Beacon Identifier B1, Beacon Identifier B2, and the Date/Time the Beacon Identifier was changed); and
a processor coupled to the memory (Figure 2 and paragraph 0035 disclose processor 210) and the processor configured to:
receive the first advertising data broadcasted from the beacon terminal (Figure 7 and paragraph 0050 disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300);
acquire second identification information identifying the beacon terminal from the beacon terminal (Figure 7 and paragraph 0050 discloses disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  Applicant’s “second identification information” is interpreted to include Ishii’s beacon identifier “B1” received from beacon 300); and
transmit, to the beacon terminal corresponding to the acquired second identification information, the second advertising data stored in the memory that corresponds to the first identification information that is identical with the acquired second identification information to cause the beacon terminal to rewrite the first advertising data with the transmitted second advertising data, when the flag associated with first identification information identical with the acquired second identification information indicates that the first advertising data has not been rewritten (Figures 7-9 and 15 and paragraphs 0049-0053, 0055, 0058, 0067, 0068, and 0109 disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  In step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions: (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In step S107, first sending unit 213 of communication terminal 200-1 sends, to beacon 300, a change instruction (an example of the first change instruction) instructing the beacon identifier “B1” of beacon 300 to be changed to the beacon identifier “B2”.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Advertisement information includes the beacon identifier “B1”.  Advertisement information includes the beacon identifier “B2”.  Figure 9 and paragraph 0070 disclose management table 161 following the change finalizing process.  Server apparatus 100 changes the status associated with the beacon identifier “B1” in management table 161 from “final” to “pre-change”.  This status “pre-change” indicates a state in which the beacon identifier had been used before the change but is no longer being used due to the change.  The beacon identifier “B1” is not used as the beacon identifier of beacon 300 thereafter.  Applicant’s “second advertising data stored in the memory” is interpreted to include Ishii’s beacon identifier “B2”.  Since Ishii discloses receiving a beacon identifier to identify a beacon and then determining whether a change condition is met for the beacon identified by the identifier by consulting a management table containing a beacon identifier matching the received identifier (see “B1” in Figures 8 and 9), Applicant’s “second advertising data stored in the memory that corresponds to the first identification information that is identical with the acquired second identification information” is interpreted to include Ishii determining whether a change condition is met for the beacon identifier.  Applicant’s “cause the beacon terminal to rewrite the first advertising data” is interpreted to include changing the beacon identifier “B1” at the beacon to “B2” and not changing the beacon identifier “B1” known to the communication terminal 200-1 independent of receiving “B1” from beacon 300 and not changing the beacon identifier “B1” received in the acquiring step.  Since Ishii discloses receiving the beacon identifier “B1” prior to changing the identifier of beacon 300, the identifier that was previously received remains unchanged.  That is, Ishii’s previously received value “B1” remains “B1”, even after the beacon identifier of beacon 300 is changed to “B2”),
wherein the first identification information and the flag are stored into the memory before the processor acquires the second identification information from the beacon terminal (Paragraph 0033 discloses beacon 300 is uniquely identified by this beacon identifier.  Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions:  (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Figure 9 discloses Beacon Identifier B1, Beacon Identifier B2, and the Date/Time the Beacon Identifier was changed).
Ishii does not explicitly disclose wherein the second advertising data are stored into the memory before the processor acquires the second identification information from the beacon terminal.
In analogous art, Spitzer discloses wherein the second advertising data are stored into the memory before the processor acquires the second identification information from the beacon terminal (Figure 18 and paragraphs 0099-0101 disclose in step 1805, the previously stored advertisement gets loaded onto a maintenance PDA device.  Note that an advertisement can include an application (or other information) to be installed on the PDA devices or PC.  In step 1810, the maintenance PDA beams an advertisement to the kiosk local server via the kiosk transceiver.  When the maintenance device is recognized by the kiosk local server, the program already loaded on the kiosk local server goes into an `accept` state, ready to accept the advertisement previously loaded onto the maintenance PDA device from the back-end server.  If there was already an advertisement on the kiosk local server, then a new advertisement replaces the advertisement on the kiosk local server.  Otherwise the new advertisement is simply placed on the kiosk local server.  After the advertisement has been uploaded to the kiosk local server, the kiosk local server can beam the new advertisement via the kiosk transceiver, as shown in step 1810).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate loading an advertisement onto a PDA, as described in Spitzer, with generating advertising data, as described in Ishii, as modified by Kim, because doing so is simple substitution of one known element (loading advertising data) for another (generating advertising data) to obtain predictable results.  Combining loading an advertisement onto a PDA of Spitzer with generating advertising data of Ishii, as modified by Kim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Spitzer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii and Spitzer to obtain the invention as specified in claim 9.

Regarding claim 11, Ishii discloses a wireless communication device that communicates with a beacon terminal broadcasting first advertising data including information on a guidance or campaign advertisements (Figure 1 and paragraphs 0032 and 0033 disclose communication terminals.  Server apparatus 100 and communication terminals 200 are connected over network 20 that includes the Internet and a mobile communication network.  Beacon 300 communicates wirelessly with communication terminals 200 present within communication range 30 using a short distance wireless standard such as Bluetooth (registered trademark) Low Energy or the like.  Beacon 300 has a function for emitting a beacon identifier stored in advance.  Figure 7 and paragraphs 0049 and 0050 disclose beacon 300 transmits advertisement information including the beacon identifier, which is stored in advance.  In step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  Applicant’s “first advertising data” is interpreted to include Ishii’s beacon identifier “B1” stored in beacon 300), comprising:
a memory that stores first identification information identifying the beacon terminal (Paragraph 0033 discloses beacon 300 is uniquely identified by this beacon identifier.  Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions:  (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Since Ishii discloses the communication terminal 200-1 having access to a management table containing “B1”, “B1” is known to the communication terminal 200-1 independent of receiving “B1” from beacon 300.  Applicant’s “first identification information identifying the beacon terminal” is interpreted to include Ishii’s current beacon identifier “B1” known to the communication terminal 200-1 independent of receiving “B1” from beacon 300), second advertising data corresponding to the first identification information (Figure 15 and paragraph 0110 disclose in step S305, generating unit 215 of communication terminal 200-1 generates a new beacon identifier that is different from the beacon identifier “B1” received from beacon 300.  It is assumed here that the beacon identifier “B2” is generated.  Paragraph 0068 discloses advertisement information includes the beacon identifier “B2”.  Applicant’s “second advertising data associated with first identification information and to be rewritten” is interpreted to include Ishii’s new beacon identifier “B2”), and a flag indicating whether the first advertising data stored in the beacon terminal corresponding to the first identification information has been already rewritten (Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions: (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Figure 9 discloses Beacon Identifier B1, Beacon Identifier B2, and the Date/Time the Beacon Identifier was changed); and
a processor coupled to the memory (Figure 2 and paragraph 0035 disclose processor 210) and configured to:
receive the first advertising data broadcasted from the beacon terminal (Figure 7 and paragraph 0050 disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300);
acquire second identification information identifying the beacon terminal that broadcasted the first advertising data from the beacon terminal (Figure 7 and paragraph 0050 discloses disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  Applicant’s “second identification information” is interpreted to include Ishii’s beacon identifier “B1” received from beacon 300), and
transmit, to the beacon terminal corresponding to the acquired second identification information, the second advertising data stored in the memory that corresponds to the first identification information that is identical with the acquired second identification information to cause the beacon terminal to rewrite the first advertising data with the transmitted second advertising data, when the flag associated with first identification information identical with the acquired second identification information indicates that the first advertising data has not been rewritten (Figures 7-9 and 15 and paragraphs 0049-0053, 0055, 0058, 0067, 0068, and 0109 disclose in step S101, receiving unit 211 of communication terminal 200-1 receives advertisement information from beacon 300.  This advertisement information includes the beacon identifier “B1” of beacon 300.  In step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions: (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In step S107, first sending unit 213 of communication terminal 200-1 sends, to beacon 300, a change instruction (an example of the first change instruction) instructing the beacon identifier “B1” of beacon 300 to be changed to the beacon identifier “B2”.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Advertisement information includes the beacon identifier “B1”.  Advertisement information includes the beacon identifier “B2”.  Figure 9 and paragraph 0070 disclose management table 161 following the change finalizing process.  Server apparatus 100 changes the status associated with the beacon identifier “B1” in management table 161 from “final” to “pre-change”.  This status “pre-change” indicates a state in which the beacon identifier had been used before the change but is no longer being used due to the change.  The beacon identifier “B1” is not used as the beacon identifier of beacon 300 thereafter.  Applicant’s “second advertising data stored in the memory” is interpreted to include Ishii’s beacon identifier “B2”.  Since Ishii discloses receiving a beacon identifier to identify a beacon and then determining whether a change condition is met for the beacon identified by the identifier by consulting a management table containing a beacon identifier matching the received identifier (see “B1” in Figures 8 and 9), Applicant’s “second advertising data stored in the memory that corresponds to the first identification information that is identical with the acquired second identification information” is interpreted to include Ishii determining whether a change condition is met for the beacon identifier.  Applicant’s “cause the beacon terminal to rewrite the first advertising data” is interpreted to include changing the beacon identifier “B1” at the beacon to “B2” and not changing the beacon identifier “B1” known to the communication terminal 200-1 independent of receiving “B1” from beacon 300 and not changing the beacon identifier “B1” received in the acquiring step.  Since Ishii discloses receiving the beacon identifier “B1” prior to changing the identifier of beacon 300, the identifier that was previously received remains unchanged.  That is, Ishii’s previously received value “B1” remains “B1”, even after the beacon identifier of beacon 300 is changed to “B2”), and
set the flag so as to indicate that the first advertising data stored in the beacon terminal is written when the beacon terminal notified the wireless communication device of completion of the rewrite (Figures 8 and 9 and paragraphs 0069 and 0070 disclose in step S109, beacon 300 sends a success notification, indicating that the beacon identifier has been successfully changed, to communication terminal 200-1.  In step S110, upon the success notification being received from beacon 300, notifying unit 214 of communication terminal 200-1 sends a success notification, indicating that the beacon identifier of beacon 300 has been successfully changed, to server apparatus 100.  In step S111, upon the success notification being received from communication terminal 200-1, finalizing processing unit 114 of server apparatus 100 carries out a change finalizing process.  FIG. 9 illustrates management table 161 following the change finalizing process.  Specifically, server apparatus 100 changes the status associated with the beacon identifier "B2" in management table 161 from "tentative" to "final".  This status "final" indicates a state in which the change has been finalized),
wherein the first identification information and the flag are stored into the memory before the processor acquires the second identification information from the beacon terminal (Paragraph 0033 discloses beacon 300 is uniquely identified by this beacon identifier.  Figures 7 and 15 and paragraphs 0052, 0053, 0055, 0058, and 0109 disclose in step S103, determining unit 111 of server apparatus 100 determines whether a change condition (an example of a condition) for changing the beacon identifier is met.  The change condition includes a first condition for changing the beacon identifier periodically.  The first condition is, for example, one or a combination of two or more of the following conditions:  (b) that a predetermined amount of time has passed after the point in time when the beacon identifier was previously changed.  Assume that, for example, the first condition is the stated (b), and the predetermined amount of time is one day.  In this case, it is determined whether the date/time at which communication terminal 200-1 checked into server apparatus 100 exceeds one day after the change date/time associated with the beacon identifier “B1” in management table 161.  It is determined that the first condition is met in the case where the date/time exceeds one day.  In step S304, determining unit 216 of communication terminal 200-1 determines whether a change condition for changing the beacon identifier is met, in the same manner as in step S103 described in the first embodiment.  Figure 9 discloses Beacon Identifier B1, Beacon Identifier B2, and the Date/Time the Beacon Identifier was changed).
Ishii does not explicitly disclose wherein the second advertising data are stored into the memory before the processor acquires the second identification information from the beacon terminal.
In analogous art, Spitzer discloses wherein the second advertising data are stored into the memory before the processor acquires the second identification information from the beacon terminal (Figure 18 and paragraphs 0099-0101 disclose in step 1805, the previously stored advertisement gets loaded onto a maintenance PDA device.  Note that an advertisement can include an application (or other information) to be installed on the PDA devices or PC.  In step 1810, the maintenance PDA beams an advertisement to the kiosk local server via the kiosk transceiver.  When the maintenance device is recognized by the kiosk local server, the program already loaded on the kiosk local server goes into an `accept` state, ready to accept the advertisement previously loaded onto the maintenance PDA device from the back-end server.  If there was already an advertisement on the kiosk local server, then a new advertisement replaces the advertisement on the kiosk local server.  Otherwise the new advertisement is simply placed on the kiosk local server.  After the advertisement has been uploaded to the kiosk local server, the kiosk local server can beam the new advertisement via the kiosk transceiver, as shown in step 1810).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate loading an advertisement onto a PDA, as described in Spitzer, with generating advertising data, as described in Ishii, as modified by Kim, because doing so is simple substitution of one known element (loading advertising data) for another (generating advertising data) to obtain predictable results.  Combining loading an advertisement onto a PDA of Spitzer with generating advertising data of Ishii, as modified by Kim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Spitzer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii and Spitzer to obtain the invention as specified in claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Spitzer as applied to claim 9 above, and further in view of Kim.

Regarding claim 10, as applied to claim 9 above, Ishii, as modified by Spitzer, discloses the claimed invention except explicitly disclosing wherein the processor transmits the second advertising data to the beacon terminal when a signal strength of the received first advertising data is equal to or more than a threshold value.
In analogous art, Kim discloses wherein the processor transmits the second advertising data to the beacon terminal when a signal strength of the received first advertising data is equal to or more than a threshold value (Paragraph 0451 discloses a method in which a terminal accesses a base station (cell) or base stations group(s) operating in DTX state by using uplink radio resources of the corresponding base station or base station group(s) may be used.  For this, the terminal is required to obtain DTX state information and uplink radio resource information (e.g., RA radio resource for initial access, or PUSCH used based on contention) of small base stations (cells) or small base station groups within a service area of a base station or adjacent to the terminal via system information or a dedicated control signaling.  In such the case that the terminal obtains information on uplink radio resources of base stations (cells) or base stations group(s) operating in DTX state, the terminal may perform measurements on the base stations or base station groups operating in DTX state, and request the base stations or base station groups to change their state into active state by accessing them via the uplink resources when result of the measurements is not less than a preconfigured threshold value (e.g. when RSRQ or RSRP of a discovery signal or other reference signal is not less than the threshold value)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate requesting a base station to change information when the result of measurements is not less than a threshold value, as described in Kim, with sending a change instruction, as described in Ishii, as modified by Spitzer, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining requesting a base station to change information when the result of measurements is not less than a threshold value of Kim with sending a change instruction of Ishii, as modified by Spitzer, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii, Spitzer, and Kim to obtain the invention as specified in claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kim and further in view of Spitzer as applied to claim 1 above, and further in view of Kimura et al. (U.S. Patent Application Publication No. 2005/0060649 A1) (hereinafter Kimura).

Regarding claim 12, as applied to claim 1 above, Ishii, as modified by Kim and Spitzer, discloses the claimed invention except explicitly disclosing wherein when rewrite of all the setting content is completed, each of the wireless communication device and the beacon terminal performs a display of rewrite completion.
In analogous art, Kimura discloses wherein when rewrite of all the setting content is completed, each of the wireless communication device and the beacon terminal performs a display of rewrite completion (Figure 14 and paragraph 0149 disclose in the client computer 31, upon reception of the favorite setting file from the server 32, the favorite setting changing module 41 changes favorite settings (print settings) of the installed printer driver.  Upon completion of the change, the favorite setting completion display module 43 displays a favorite setting completion screen in FIG. 14 to indicate that the selection of the optimum printer 33 and the optimum change of the favorite settings for the user have been completed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying a screen indicating changes to settings have been completed, as described in Kimura, with updating advertising data, as described in Ishii, as modified by Kim and Spitzer, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying a screen indicating changes to settings have been completed of Kimura with updating advertising data of Ishii, as modified by Kim and Spitzer, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kimura.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishii, Kim, Spitzer, and Kimura to obtain the invention as specified in claim 12.
Response to Arguments
Applicant's arguments filed 7/8/2021 with respect to claims 1-6 and 9-12 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection, as discussed below.
Applicant’s arguments with respect to claim 12 have been considered but are moot in view of the new grounds of rejection (a different Kimura reference).
Applicant's arguments filed with respect to claims 1-6 and 9-11 have been fully considered but they are not persuasive.
On page 7 in the Remarks, Applicant argues that in Figure 15 of Ishii, the communication terminal 200-1 recognizes the beacon identifier B1 at S301 and generates the new identifier B2 at S305 in order to suppress improper use of the beacon identifier transmitted from the beacon terminal 300.  Thus, Ishii employs a process of generating the new beacon identifier B2 after recognizing the beacon identifier B1 in order to suppress improper use of the beacon identifier.  If the new beacon identifier B2 can be stored in the communication terminal 200-1 in advance as described in Spitzer, the process of generating the new beacon identifier B2 in Ishii will be lost, and hence the invention of Ishii will not work  Therefore, a person skilled in the art would not make such a combination of Ishii and Spitzer to arrive the noted features of the present claims 1, 9 and 11.  If, in Ishii, the communication terminal 200-1 can generate the beacon identifier B2 to suppress improper use of the identifier before recognizing the beacon identifier B1 at S301, the invention of Ishii does not work and is logically inconsistent.  This is because, in Ishii, it would be logically wrong for the communication terminal 200-1 to store the new beacon identifier B2, which is different from the beacon identifier B1, in its own device at the time when the communication terminal 200-1 does not know identifier B1.
Applicant’s statement mischaracterizes Ishii.  Ishii discloses in Figure 15 and paragraphs 0050, 0108, 0110 that the communication terminal 200-1 receives the beacon identifier B1 at S301 and generates the new identifier B2 at S305.  However, Ishii does not disclose that the step of generating the new identifier B2 is in order to suppress improper use of the beacon identifier.  Rather, Ishii discloses at paragraph 0038 that server apparatus 100 has a function for changing the beacon identifier in coordination with communication terminal 200 in order to prevent the improper use of the beacon identifier transmitted by beacon 300.  That is, it is Ishii’s step of changing the beacon identifier, rather than Ishii’s step of generating an identifier, that suppresses improper use of the beacon identifier.  Modifying Ishii’s disclosure with that of Spitzer so that using preloaded information on Ishii’s communication terminal to modify the information of the beacon terminal would will achieve the result changing the beacon identifier in order to prevent the improper use of the beacon identifier.
On page 8 in the Remarks, Applicant argues that in Ishii, even if the communication terminal 200-1 generates a new identifier randomly, it is difficult for the communication terminal 200-1 to store the beacon identifier B2 different from the beacon identifier B1 in its own device at the time when the communication terminal 200-1 does not know identifier B1 because the communication terminal 200-1 may generate the same identifier as the beacon identifier B1 to be sent from the beacon terminal 300.  Therefore, due to technical difficulties, the skilled person cannot replace the generating of the new beacon identifier B2 in Ishii with the loading of advertising data in Spitzer, and the Office Action conclusion that such a replacement can be made would be based on inappropriate hindsight analysis.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Ishii does not appear to disclose that the new identifier is generated randomly.  Additionally, it is unclear how Applicant’s argument would prevent Spitzer from being applied to Ishii because Spitzer discloses, at Figure 18 and paragraphs 0099-0101, if there was already an advertisement on the kiosk local server, then a new advertisement replaces the advertisement on the kiosk local server.  Thus, modifying Ishii’s disclosure with that of Spitzer would indicate that a new identifier B2 would replace the identifier B1 on the beacon terminal.
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642